Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-18-2007

Wallace v. Price
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-9002




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Wallace v. Price" (2007). 2007 Decisions. Paper 934.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/934


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT




                                 Nos. 03-9002 & 03-9003


                               WILLIAM WALLACE, JR.,

                                                       Appellant

                                              v.

                             JAMES PRICE, Superintendent




                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                 (D. C. No. 99-cv-00231)
                        District Judge: Hon. Sean J. McLaughlin


                                   Argued June 7, 2007


              Before: FUENTES, GREENBERG and ROTH, Circuit Judges

                              (Opinion filed: June 18, 2007)


                                        OPINION


ROTH, Circuit Judge:

       William Wallace was sentenced to death after a Pennsylvania jury convicted him of

first degree murder in the death of Tina Spalla. The jury also convicted Wallace of robbery,
criminal conspiracy, and second degree murder in the death of Carl Luisi. Wallace has filed

a habeas petition under 28 U.S.C. § 2254, challenging his convictions. The District Court,

adopting the Report and Recommendation of the Magistrate Judge, ordered that the first

degree murder conviction be vacated because the trial court did not admit hearsay evidence

of a statement made by Wallace’s accomplice, Henry Brown, that he, not Wallace, shot

Spalla. The District Court held that the refusal to admit this statement violated Wallace’s

rights under the Confrontation Clause of the Sixth Amendment and the Due Process Clause

of the Fourteenth Amendment, as set forth in Chambers v. Mississippi, 410 U.S. 284 (1973).

The other convictions were allowed to stand, leaving Wallace to serve a sentence of life

imprisonment without the opportunity for parole.

       Wallace appealed the judgment of the District Court, raising the following five claims:

First, the exclusion of evidence of Brown’s confession warranted the vacating of all

Wallace’s convictions, not just the conviction for first degree murder. Second, the manner

by which Brown’s testimony was secured violated Wallace’s rights to due process and a fair

trial. Third, Wallace’s trial counsel was ineffective for failing to seek an independent

ballistics test. Fourth, Wallace’s Sixth Amendment right to counsel was violated when the

prosecution enlisted the aid of a jailhouse informant, who later testified against Wallace.

Fifth, the penalty-phase jury instructions regarding mitigation erroneously suggested a need

for unanimity in violation of Mills v. Maryland, 487 U.S. 367 (1988), and that error was not

harmless. The Commonwealth cross-appealed, claiming that the District Court erred in



                                              2
vacating the first degree murder conviction on the grounds that Wallace’s federal

constitutional rights were violated and also erred in not concluding that any possible errors

were harmless.

       We do not recount the facts and history of this case, which are well-known to the

parties. The Report and Recommendation and the opinion of the District Court are thorough

and well-reasoned, and we readily affirm the judgment of the District Court in full, with one

exception. On the question of whether the Chambers and Confrontation Clause violations

amounted to harmless error, the District Court conducted de novo review.1 Before doing so,

the District Court should have considered whether the determination by the Supreme Court

of Pennsylvania that any error under Pennsylvania law in failing to admit this evidence for

impeachment purposes was harmless, Com. v. Wallace, 561 A.2d 719, 725-26 (Pa. 1989),

was binding on federal habeas review under 28 U.S.C. § 2254(d). We need not resolve the

issue, however, because the Commonwealth conceded at oral argument that in this case, with

regard to the Chambers and Confrontation Clause violations, we are not bound by the

harmless error determination made by the Supreme Court of Pennsylvania.

       Because the writ is granted as to Wallace’s conviction for first degree murder, we will




       1
        In conducting this analysis, the District Court assessed the error under the “substantial
and injurious effect” standard set forth in Brecht v. Ambrahamson, 507 U.S. 619 (1992). The
District Court was right to use the Brecht standard, regardless of whether the Pennsylvania
courts had recognized the precise error at issue and reviewed it for harmlessness under the
“harmless beyond a reasonable doubt” standard set forth in Chapman v. California, 386 U.S.
18 (1967). See Fry v. Pliler, ___ S.Ct. ___, 2007 WL 1661463, at *6 (June 11, 2007).

                                               3
dismiss as moot his penalty-phase claim under Mills, which goes only to the sentence on that

conviction.

       For the reasons stated above, we will affirm the judgment of the District Court.




                                             4